Citation Nr: 1739449	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  08-13 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 10 percent for left leg sciatic radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran served on active duty from February 1982 to February 1985. 

This matter is before the Board of Veterans' Appeals (Board) from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010, the Veteran testified at a hearing before the undersigned.  The Board previously remanded this matter in August 2011.  

In a January 2017 decision, the Board denied entitlement to an initial rating greater than 10 percent for left leg sciatic radiculopathy.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a July 2017 Order, the Court granted the motion, vacated the Board's January 2017 decision as it pertained to this issue, and remanded this case to the Board for readjudication.

In the January 2017 decision, the Board remanded the issues of entitlement to increased ratings for lumbar spine degenerative disc disease (low back disability), rated as 20 percent disabling from January 25, 2001, to October 2, 2007, and 40 percent disabling from October 2, 2007, to the present, and entitlement to a total disability rating based on individual unemployability due to service connected disabilities.  A new statement of the case has not been issued for these issues and they have not been recertified to the Board.  Therefore, the Board does not have jurisdiction over them at this time.  See 38 C.F.R. §§ 3.103, 19.35, 19.36, 20.1304(a) (2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).

In March 2017 Attorney Michael A. Steinberg requested a copy of the claims file and submitted a signed authorization from the Veteran.  The VA Records Management Center replied in a letter later in March 2017 that the request for records would be fulfilled in the order it was received.  The Board notes that this request appears to still be outstanding but that Attorney Steinberg is not the Veteran's representative before the Board.  Therefore, while the appeal is in remand status Attorney Steinberg should be contacted and asked if he still wants copies of the Veteran's records and appropriate action should be taken based on his reply. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a rating greater than 10 percent for left leg sciatic radiculopathy.  The July 2017 JMR noted that the Veteran showed varying levels of severity to her left leg sciatic radiculopathy throughout the appeals period.  However, the Board finds that the existing record is not adequate to address these concerns.  Therefore, the Board finds that in order to fully comply with the concerns raised by the JMR that a remand to provide the claimant with a new VA examination to obtain needed medical opinions as to severity of her disability throughout the claims period is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion or explain why the terms will not be fulfilled.

VA treatment records to February 2017 have been associated with the claims file.  Therefore, since the Veteran receives ongoing treatment, the Board finds that while the appeal is in remand status the AOJ should obtain and associate with the record all relevant VA treatment records dated from February 2017 to the present as well as any outstanding private treatment records.  38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain VA treatment records from February 2017 to the present.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to her claim to include authorizations to obtain any relevant but outstanding private treatment records.  She should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.

3.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge of the nature, extent, and severity of her left leg sciatic radiculopathy and the impact of the condition on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to determine the severity of her left leg sciatic radiculopathy since July 2006.  The claims folder must be made available to and reviewed by the examiner.  After a review of the record on appeal and any needed testing, the examiner is to identify all left leg sciatic radiculopathy found to be present since July 2006.  The examination report should include a discussion of, among other things, the following VA examination reports when providing the opinion as to the severity of her sciatic radiculopathy since July 2006:

* The October 2007 VA examination at which the Veteran noted peripheral nerve pain to her left ankle and foot and that she had numbness, paresthesia, and pain.

* The August 2009 VA examination at which the Veteran noted that her left lower extremity sciatic radiculopathy was worse when sitting and that she had pain for approximately half the day.

* The May 2012 VA examination at which it was noted that the Veteran had intermittent pain, paresthesia, and numbness.

* The September 2016 VA examination at which the Veteran stated that she had constant sciatica symptoms and that the intensity of pain varied with activity.  The examiner noted that the Veteran had moderate, constant pain, severe intermittent pain, severe paresthesias, and severe numbness.  The examiner opined that the Veteran's sciatic nerve resulted in moderate severe incomplete paralysis.

The examination report should also include discussion of the impact of the Veteran's left leg sciatic radiculopathy on employment related activities.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then adjudicate the appeal.  If the benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that gives her notice of all the evidence added to the record since the most recent SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NEIL T. WERNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

